Case 1:20-cv-03747-NRN Document 88-1 Filed 04/21/21 USDC Colorado Page 1 of 1




                           Cisco Meeting App Tips

 General Information

     1) Test the relevant CMA address (see instructions) and your internet connection prior to the Video
        Teleconference (VTC) hearing.
     2) Do not attend the VTC by clicking on the link to join via video, and then also call the audio
        number. The dial-in audio number is needed only if you cannot attend via video and will be
        actively participating/speaking.
     3) When landing on the screen that tests the camera and microphone, test them. Ensure
        microphone is at a reasonable level before joining the meeting.
     4) Mute once inside the meeting and others acknowledge that they can hear you. Stay muted until
        you need to speak.
     5) Join the VTC at least 15 minutes prior to ensure you have a good connection, even if it was
        tested recently.
     6) If using a Smartphone, do not walk around with it while on video. It is very disruptive to the
        other participants.



 Video Quality

 If the quality of the video is poor, it is typically a result of your internet connection:

     1) If at all possible, hard wire a network cable directly into your router.
     2) If that is not possible, be in a location to give yourself the strongest Wifi signal possible.
     3) If at home, be the only one using the Wifi at the time of the VTC.
     4) If using a Hotspot/MiFi, you will likely fall off video and be in audio-only mode.
     5) If you fall off video and into audio-only mode, you must leave and rejoin the meeting to
        reestablish video. If you do not need to be on video, just remain on audio-only.
     6) If having video issues with a strong internet connection and on Chrome, try the new Edge
        browser, as it has a Chromium engine.
